Citation Nr: 0639417	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left mid-back contusion, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, CA (the RO).  

Procedural history

The veteran served on active duty from February 1986 to 
November 1989.

The veteran filed a claim of entitlement to service 
connection for a back disability in November 1989.  In August 
1990, the RO granted service connection for residuals of 
contusion, mid left back.  A noncompensable disability rating 
was assigned. The veteran appealed.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in September 1992 and again October 1993.  In August 
1994, the RO increased the disability rating to 10 percent.  
The veteran continued to express disagreement. 

In May 2000, the veteran requested a hearing before the 
Board.  A hearing was scheduled for June 2001.  However, in 
March 2001, the veteran canceled his hearing request.  
Another hearing has not been requested.  

In an April 2001 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of the 
currently assigned 10 percent for his service-connected back 
condition.  The veteran appealed the Board's April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In August 
2003, representatives of the veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand (the Joint Motion).  On August 19, 2003, the Court 
issued an Order which granted the Joint Motion, vacated the 
Board's April 2001 decision and remanded the case to the 
Board, directing that the veteran be provided with notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

In December 2003, the Board remanded this case to the 
Veterans Benefits Administration for further development 
pursuant to the Joint Motion.  After the requested 
development was accomplished, the Agency of Original 
Jurisdiction (AOJ) issued a Supplemental Statement of the 
case (SSOC) in May 2005 which continued to deny the veteran's 
claim.  In August 2005 a remand was undertaken in order to 
obtain additional treatment records identified by the 
veteran.  After the requested development was completed, the 
AOJ issued an SSOC in August 2006 which continued to deny the 
veteran's claim and the matter was returned to the Board for 
further appellate action. 

For reasons explained below, the Board has determined that a 
remand is once again required.  Therefore, the appeal is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The records obtained pursuant to the Board's December 2003 
remand include May 2000 VA treatment records.  These records 
indicate that both non-service connected fibromyalgia and the 
service-connected residuals of a contusion to the veteran's 
mid-back impact the same area and include reports of similar 
symptoms, specifically pain, tenderness and loss of motion 
due to pain.  The medical evidence of record does not, 
however, address which symptoms are attributable to the 
veteran's spinal condition and which symptoms are 
attributable to the veteran's fibromyalgia.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

Because the evidence currently of record does not provide a 
clear picture of the nature and severity of the veteran's 
service-connected disability, the Board has determined that a 
VA medical examination is necessary to differentiate, to the 
extent practicable, between the symptoms due to the veteran's 
service connected condition and the veteran's non-service 
connected condition.

Moreover, in October 2006 written argument, the veteran's 
representative specifically asserted that the veteran should 
be accorded a new VA medical examination.  In that regard, 
the representative noted that it has been over five years 
since the veteran was accorded a VA medical examination.   
Additionally, a review of the evidence of record includes the 
veteran's contention that his back disability has increased 
in severity since the last examination of record.  The Court 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Finally, the Board notes that during the pendency of this 
appeal, the applicable rating criteria for the spine, found 
at 38 C.F.R. § 4.71a, were amended, effective September 26, 
2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
Although the veteran has been provided with both the new and 
old regulatory criteria, an examination has not been 
performed with reference to the current rating criteria.  

For the reasons set out above, the Board has determined that 
it would be inappropriate to proceed to the merits of the 
claim at this time.  A new VA medical examination must be 
obtained in order to provide medical evidence regarding the 
current condition of the veteran's service-connected 
residuals of a contusion to the mid-back.  

Accordingly, the case is REMANDED for the following action:

1.   VBA should schedule the veteran for a 
VA medical examination in order to 
determine the current nature and severity 
of his service-connected residuals of a 
contusion to the mid-back.  To the extent 
practicable the examiner should provide an 
opinion, with supporting rationale, as to 
which symptoms are attributable to the 
service-connected disability and which 
symptoms are attributable to other causes.  
If such distinction cannot be made, the 
examiner should so note in the examination 
report.

2.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA must 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


